Exhibit 10.5

 

 

HECLA MINING COMPANY 2010 STOCK INCENTIVE PLAN

(Amended and restated as of August 16, 2017)

 

 

Section 1.     Purpose; Definitions

 

 

The purpose of the Plan is to give the Corporation the ability to attract,
retain and motivate officers, employees and certain independent consultants, and
to provide the Corporation, its subsidiaries and any member of a controlled
group of corporations, as determined in accordance with Section 1563(a)(l), (2)
and (3) of the Internal Revenue Code with respect to which the Corporation is a
member, with the ability to provide incentives more directly linked to the
returns to shareholders.

 

For purposes of the Plan, the following terms are defined as set forth below:

 

(a)     "Affiliate" means a corporation or other entity that is: (i) a member of
a controlled group of corporations or entities as determined in accordance with
Section 1563(a)(l), (2) and (3) of the Internal Revenue Code with respect to
which the Corporation is a member, and (ii) designated by the Committee from
time to time as such.

 

 

(b)     "Award" means a Stock Appreciation Right, Stock Option, Restricted
Stock, Performance Units, or Restricted Stock Unit.

 

(c)     "Award Cycle" means a fiscal year or a period of consecutive fiscal
years or portions thereof designated by the Committee over which Performance
Units are to be earned.

 

(c)     "Board'' means the Board of Directors of the Corporation.

 

(e)     "Cause" means: (i) conviction of the optionee for committing a felony
under federal law or the law of the state in which such action occurred; (ii)
dishonesty in the course of fulfilling the optionee's employment duties; or
(iii) willful and deliberate failure on the part of the optionee to perform his
or her employment duties in any material respect, or such other events as shall
be determined by the Committee. The Committee shall have the sole discretion to
determine whether "Cause" exists, and its determination shall be final and
binding on all interested parties.

 

(f)     "Change-in-Control" and "Change-in-Control Price” have the meanings set
forth in subsections (b) and (c) of Section 11, respectively.

 

(g)     "Code" means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

 

(h)     "Commission" means the Securities and Exchange Commission or any
successor agency.

 

(i)     "Committee" means the Compensation Committee of the Board of Directors
of the Corporation or such other committee referred to in Section 2.

 

1

--------------------------------------------------------------------------------

 

 

(j)     "Common Stock:' means common stock, par value $0.25 per share, of the
Corporation.

 

(k)     "Corporation" means Hecla Mining Company, a Delaware corporation.

 

(l)     "Covered Employee" means a participant designated prior to the grant of
shares of an Award by the Committee who is or may be a "covered employee" within
the meaning of Section 162(m)(3) of the Code in the year in which the Award is
expected to be taxable to such participant.

 

(m)     "Disability" means permanent and total disability as determined under
procedures established by the Committee for purposes of the Plan.

 

(n)     "Disinterested Person" means a member of the Board who qualifies as a
disinterested person as defined in Rule 16b-3(c)(2), as promulgated by the
Commission under the Exchange Act, or any successor definition adopted by the
Commission.

 

(o)     "Early Retirement" means retirement from active employment with the
Corporation, a subsidiary or Affiliate pursuant to the early retirement
provisions of the applicable pension plan of such employer.

 

(p)     "Exchange Act" means the Securities Exchange Act of 1934, as amended
from time to time, and any successor thereto.

 

(q)     "Fair Market Value" means, as of any given date, the value of a share of
Common Stock determined as follows: (a) if the Common Stock is listed on any (i)
established securities exchange (such as the New York Stock Exchange, the NASDAQ
Global Market and the NASDAQ Global Select Market); (ii) national market system;
or (iii) automated quotation system on which the shares of Common Stock are
listed, quoted or traded, its Fair Market Value shall be the closing sales price
for a share of Common Stock as quoted on such exchange or system for such date
or, if there is no closing sales price for a share of Common Stock on the date
in question, the closing sales price for a share of Common Stock on the last
preceding date for which such quotation exists, as reported in The Wall Street
Journal or such other source as the Committee deems reliable; (b) if there is no
regular public trading market for such Common Stock, the Fair Market Value of
the Common Stock shall be determined by the Committee reasonably and in good
faith.

 

(r)     "Incentive Stock Option" means any Stock Option designated as, and
qualified as, an "Incentive Stock Option" within the meaning of Section 422 of
the Code.

 

(s)     “Nonqualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.

 

(t)     "Normal Retirement' means retirement from active employment by the
employee with the Corporation, a subsidiary or Affiliate on or after the date on
which the employee attains age 65.

 

2

--------------------------------------------------------------------------------

 

 

(u)     "Performance Goals" mean any performance goals established by the
Committee prior to the grant of Restricted Stock or Performance Units, which may
include, but shall not be limited to, the attainment of specified levels of
earnings per share from continuing operations, operating income, revenues,
return on operating assets, return on equity, stockholder return (measured in
terms of stock price appreciation) and/or total stockholder return (measured in
terms of stock price appreciation and/or dividend growth), reserve growth,
achievement of cost control, production targets at specific mines or
company-wide, or such subsidiary, division or department of the Corporation for
or within which the participant is primarily employed or the stock price of the
Corporation and that are intended to qualify under Section 162(m)(4)(C) of the
Code. Such Performance Goals also may be based upon attaining specified levels
of Corporation performance under one or more of the measures established by the
Committee, which may include those described above relative to the performance
of other corporations. Such Performance Goals shall be set by the Committee
within the time period prescribed by Section 162(m) of the Code and Section
1.162-27 of the Treasury Regulations or any such successor regulations.

 

(v)     "Performance Units" means an award made pursuant to Section 8.

 

(w)     "Plan" means the Hecla Mining Company 2010 Stock Incentive Plan, as set
forth herein and as hereinafter amended from time to time.

 

(x)     "Restricted Stock" means an award granted under Section 7.

 

(y)     “Restricted Stock Unit” means a bookkeeping entry representing the
equivalent shares of Common Stock awarded pursuant to Section 9. A Restricted
Stock Unit represents an unfunded and unsecured obligation of the Corporation.

 

(z)     "Retirement" means Normal or Early Retirement.

 

(aa)     "Rule 16b-3" means Rule 16b-3, as promulgated by the Commission under
Section 16(b) of the Exchange Act, as amended from time to time.

 

(bb)     ”Stock Appreciation Right” means a right granted under Section 6.

 

(cc)     “Stock Option” means an option granted under Section 5.

 

(dd) "Termination of Employment" means the termination of the employment of a
participant with the Corporation and any subsidiary or Affiliate. A participant
employed by a subsidiary or an Affiliate shall also be deemed to incur a
Termination of Employment if the subsidiary or Affiliate ceases to be such a
subsidiary or an Affiliate, as the case may be, and the participant does not
immediately thereafter become an employee of the Corporation or another
subsidiary or Affiliate. Temporary absences from employment because of illness,
vacation or leave of absence and transfers among the Corporation and its
subsidiaries and Affiliates shall not be considered Terminations of Employment.

 

In addition, certain other terms used herein have definitions given to them in
the first place in which they are used.

 

3

--------------------------------------------------------------------------------

 

 

Section 2.     Administration

 

The Plan shall be administered by the Compensation Committee of the Board or
such other committee of the Board as the Board may from time to time designate
(the "Committee"), which shall be composed of not less than two Disinterested
Persons, each of whom shall be an "outside director" for purposes of Section
162(m)(4) of the Code, and shall be appointed by and serve at the pleasure of,
the Board.

 

The Committee shall have plenary authority to grant Awards pursuant to the terms
of the Plan to officers and employees of the Corporation and its subsidiaries
and Affiliates and certain independent consultants.

 

The Committee shall also have the authority and responsibility to make
recommendations to the independent members of the Board with respect to any
Awards granted under the terms of the Plan.

 

Among other things, the Committee shall have the authority, subject to the terms
of the Plan:

 

(a)     to select the employees, and certain independent consultants to whom
Awards may from time to time be granted;

 

(b)     determine whether and to what extent Incentive Stock Options,
Nonqualified Stock Options, Stock Appreciation Rights, Restricted Stock,
Performance Units, Restricted Stock Units or any combination thereof are to be
granted hereunder;

 

(c)     determine the number of shares of Common Stock to be covered by each
Award granted hereunder;

 

(d)     determine the terms and conditions of any Award granted hereunder
(including, but not limited to, the option price (subject to Section 5(a)), any
vesting condition, restriction or limitation (which may be related to the
performance of the participant, the Corporation or any subsidiary or Affiliate)
and any vesting acceleration or forfeiture waiver regarding any Award and the
shares of Common Stock relating thereto, based on such factors as the Committee
shall determine; provided, however, that the Committee shall have no authority
to reprice existing Stock Options under the Plan without shareholder approval;

 

(e)     modify, amend or adjust the terms and conditions of any Award, at any
time or from time to time, including but not limited to Performance Goals;
provided however, that the Committee may not adjust upwards the amount payable
to a designated Covered Employee with respect to a particular award upon the
satisfaction of applicable Performance Goals;

 

(f)     determine to what extent and under what circumstances Common Stock and
other amounts payable with respect to an Award shall be deferred; and

 

(g)     determine under what circumstances an Award may be settled in cash or
Common Stock.

 

4

--------------------------------------------------------------------------------

 

 

The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall
from time to time deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any agreement relating thereto)
and to otherwise supervise the administration of the Plan.

 

The Committee may act only by a majority of its members then in office, except
that the members thereof may authorize any one or more of their number or any
officer of the Corporation to execute and deliver documents on behalf of the
Committee.

 

Any determination made by the Committee or pursuant to delegated authority
pursuant to the provisions of the Plan with respect to any Award shall be made
in the sole discretion of the Committee or such delegate at the time of the
grant of the Award or, unless in contravention of any express term of the Plan,
at any time thereafter. All decisions made by the Committee or any appropriately
delegated officer pursuant to the provisions of the Plan shall be final and
binding on all interested parties, including the Corporation and Plan
participants.

 

Section 3.     Common Stock Subject to Plan

 

The total number of shares of Common Stock reserved and available for grant
under the Plan shall be 20,000,000. Shares subject to an Award under the Plan
may be authorized and unissued shares or may be treasury shares.

 

Subject to Section 7(c)(iv), if any shares of Restricted Stock are forfeited for
which the participant did not receive any benefits of ownership (as such phrase
is construed by the Commission or its Staff), or if any Stock Option (and
related Stock Appreciation Right, if any) terminates without being exercised, or
if any Stock Appreciation Right is exercised for cash, shares subject to such
Awards shall again be available for distribution in connection with Awards under
the Plan.

 

In the event of any change in corporate capitalization, such as a stock split,
or a corporate transaction, such as any merger, consolidation, separation,
including a spin off, or other distribution of stock or property of the
Corporation, any reorganization (whether or not such reorganization comes within
the definition of such term in Section 368 of the Code) or any partial or
complete liquidation of the Corporation, the Committee or Board may make such
substitution or adjustments in the aggregate number and kind of shares reserved
for issuance under the Plan, in the number, kind and option price of shares
subject to outstanding Stock Options and Stock Appreciation Rights, in the
number and kind of shares subject to other outstanding Awards granted under the
Plan and/or such other equitable substitution or adjustments as it may determine
to be appropriate in its sole discretion; provided however, that the number of
shares subject to any Award shall always be a whole number. Such adjusted option
price shall also be used to determine the amount payable by the Corporation upon
the exercise of any Stock Appreciation Right associated with any Stock Option.

 

Section 4.     Eligibility

 

Except as otherwise required under Section 422 of the Code, officers, employees,
and certain independent consultants for the Corporation, its subsidiaries and
Affiliates who are responsible for or contribute to the management, growth,
profitability or operation of the business of the Corporation, its subsidiaries
and Affiliates are eligible to be granted Awards under the Plan.

 

5

--------------------------------------------------------------------------------

 

 

Section 5.     Stock Options

 

Stock Options may be granted alone or in addition to other Awards granted under
the Plan and may be of two types: Incentive Stock Options and Nonqualified Stock
Options. Any Stock Option granted under the Plan shall be in such form as the
Committee may from time to time approve.

 

The Committee shall have the authority to grant any optionee Incentive Stock
Options, Nonqualified Stock Options or both types of Stock Options (in each case
with or without Stock Appreciation Rights); provided however, that grants
hereunder are subject to the total number of shares of Common Stock reserved and
available for grant pursuant to Section 3. Incentive Stock Options may be
granted only to employees of the Corporation and its subsidiaries (within the
meaning of Section 424(f) of the Code). To the extent that any Stock Option is
not designated as an Incentive Stock Option or even if so designated does not
qualify as an Incentive Stock Option, it shall constitute a Nonqualified Stock
Option.

 

Stock Options shall be evidenced by option agreements with participants, the
terms and provisions of which may differ with respect to each participant. An
option agreement shall indicate on its face whether it is intended to be an
agreement for an Incentive Stock Option or a Nonqualified Stock Option. The
grant of a Stock Option shall occur on the date the Committee by resolution
selects an individual to be a participant in any grant of a Stock Option,
determines the number of shares of Common Stock to be subject to such Stock
Option to be granted to such individual and specifies the terms and provisions
of the Stock Option. The Corporation shall promptly notify a participant of any
grant of a Stock Option, and a written option agreement or agreements shall be
duly executed and delivered by the Corporation to the participant. Such
agreement or agreements shall become effective upon execution by the Corporation
and the participant.

 

Anything in the Plan to the contrary notwithstanding, no term of the Plan
relating to Incentive Stock Options shall be interpreted, amended or altered nor
shall any discretion or authority granted under the Plan be exercised so as to
disqualify the Plan under Section 422 of the Code or, without the consent of the
optionee affected, to disqualify any Incentive Stock Option under such Section
422.

 

Stock Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions as the
Committee shall deem desirable:

 

(a)     Option Price. The option price per share of Common Stock purchasable
under a Stock Option shall be determined by the Committee and set forth in the
option agreement, and shall not be less than the Fair Market Value of the Common
Stock subject to the Stock Option on the date of grant; provided, however, that
if a participant owns stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Corporation or of its
parent or any subsidiary, the option price per share of an Incentive Stock
Option granted to such participant shall not be less than one hundred ten
percent (110%) of the Fair Market Value of the Common Stock per share on the
date of the grant of the option.

 

6

--------------------------------------------------------------------------------

 

 

(b)     Option Term. The term of each Stock Option shall be fixed by the
Committee, but no Stock Option shall be exercisable more than ten (10) years
after the date the Stock Option is granted; provided, however, that in the event
a Stock Option would expire during a black-out period, as such period is
determined under the terms of the then currently effective insider trader policy
of the Corporation, the term of any such Stock Option shall automatically be
extended for a period of sixty (60) days after the end of such black-out period;
further provided, however, in the case of an Incentive Stock Option granted to
an optionee who, at the time the Incentive Stock Option is granted, owns Common
Stock representing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Corporation or of its parent or any
subsidiary thereof, the term of the Incentive Stock Option shall be five (5)
years from the date of grant or such shorter term as may be provided in the
option agreement.

 

(c)     Exercisability. Except as otherwise provided herein, Stock Options shall
be exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee. If the Committee provides that any Stock
Option is exercisable only in installments, the Committee may at any time waive
such installment exercise provisions, in whole or in part, based on such factors
as the Committee may determine. In addition, the Committee may at any time
accelerate the exercisability of any Stock Option.

 

(d)     Method of Exercise. Subject to the provisions of this Section 5, Stock
Options may be exercised, in whole or in part, at any time during the option
term by giving written notice of exercise to the Company specifying the number
of shares of Common Stock subject to the Stock Option to be purchased.

 

Such notice shall be accompanied by payment in full of the purchase price by
certified or bank check, wire transfer or such other method of payment or
negotiable instrument as the Corporation may accept. If approved by the
Committee, payment, in full or in part, may also be made in the form of
unrestricted Common Stock already owned by the optionee of the same class as the
Common Stock subject to the Stock Option (based on the Fair Market Value of the
Common Stock on the date the Stock Option is exercised); provided however, that,
in the case of an Incentive Stock Option, the right to make a payment in the
form of already owned shares of Common Stock of the same class as the Common
Stock subject to the Stock Option may be authorized only at the time the Stock
Option is granted and must have been owned by the optionee for more than six (6)
months on the date of surrender.

 

If payment of the option exercise price of a Nonqualified Stock Option is made,
in whole or in part, in the form of unrestricted Common Stock, the number of
shares of Common Stock to be received upon such exercise equal to the number of
shares of unrestricted Common Stock used for payment of the option exercise
price shall be subject to the same restrictions or other limitations to which
such unrestricted Common Stock was subject, unless otherwise determined by the
Committee.

 

In the discretion of the Committee, payment for any shares subject to a Stock
Option may also be made by delivering a properly executed exercise notice to the
Corporation, together with a copy of irrevocable instructions to a broker to
deliver promptly to the Corporation the amount of sale or loan proceeds to pay
the purchase price, and, if requested, by the amount of any federal, state,
local or foreign withholding taxes. To facilitate the foregoing, the Corporation
may enter into agreements for coordinated procedures with one or more brokerage
firms.

 

7

--------------------------------------------------------------------------------

 

 

In addition, in the discretion of the Committee, payment for any shares subject
to a Stock Option may also be made by instructing the Committee to withhold a
number of such shares having a Fair Market Value on the date of exercise equal
to the aggregate exercise price of such Stock Option.

 

No shares of Common Stock shall be issued until full payment therefore has been
made. An optionee shall have all of the rights of a stockholder of the
Corporation holding the class or series of Common Stock that is subject to such
Stock Option (including, if applicable, the right to vote the shares and the
right to receive dividends), when the optionee has given written notice of
exercise, has paid in full for such shares and, if requested, has given the
representation described in Section 14(a).

 

(e)     Nontransferability of Stock Options. No Stock Option shall be
transferable by the optionee other than: (i) by will or by the laws of descent
and distribution consistent with Section 422(b)(5) of the Code; or (ii) in the
case of a Nonqualified Stock Option, pursuant to: (a) a qualified domestic
relations order (as defined in Section 414(p) of the Code and Section 206(d) of
the Employee Retirement Income Security Act of 1974, as amended, or the rules
thereunder) or (b) a gift to such optionee's children, whether directly or
indirectly or by means of a trust or partnership or otherwise, if expressly
permitted under the applicable option agreement. If an Incentive Stock Option is
transferred pursuant to a domestic relations order, the Stock Option does not
qualify as an Incentive Stock Option as of the day of such transfer. All Stock
Options shall be exercisable, during the optionee's lifetime, only by the
optionee or by the guardian or legal representative of the optionee or, in the
case of a Nonqualified Stock Option, its alternative payee pursuant to such
qualified domestic relations order, it being understood that the terms "holder"
and "optionee" include the guardian and legal representative of the optionee
named in the option agreement and any person to whom an option is transferred by
will or the laws of descent and distribution or, in the case of a Nonqualified
Stock Option, pursuant to a qualified domestic relations order or a gift
permitted under the applicable option agreement.

 

(f)     Termination by Death. Unless otherwise determined by the Committee, if
an optionee's employment terminates by reason of death, any Stock Option held by
such optionee may thereafter be exercised, to the extent then exercisable, or on
such accelerated basis as the Committee may determine, for a period of one year
(or such other period as the Committee may specify in the option agreement) from
the date of such death or until the expiration of the stated term of such Stock
Option, whichever period is the shorter.

 

(g)     Termination by Reason of Disability. Unless otherwise determined by the
Committee, if an optionee's employment terminates by reason of Disability, any
Stock Option held by such optionee may thereafter be exercised by the optionee,
to the extent it was exercisable at the time of termination, or on such
accelerated basis as the Committee may determine, for a period of three years
(or such shorter period as the Committee may specify in the option agreement)
from the date of such termination of employment or until the expiration of the
stated term of such Stock Option, whichever period is the shorter; provided
however, that if the optionee dies within such period, any unexercised Stock
Option held by such optionee shall, notwithstanding the expiration of such
period, continue to be exercisable to the extent to which it was exercisable at
the time of death for a period of 12 months from the date of such death or until
the expiration of the stated term of such Stock Option, whichever period is the
shorter. In the event of termination of employment by reason of Disability, if
an Incentive Stock Option is exercised after the expiration of the exercise
periods that apply for purposes of Section 422 of the Code, such Stock Option
will thereafter be treated as a Nonqualified Stock Option.

 

8

--------------------------------------------------------------------------------

 

 

(h)     Other Termination. Unless otherwise determined by the Committee: (i) if
an optionee incurs a Termination of Employment for Cause, all Stock Options held
by such optionee shall thereupon terminate; and (ii) if an optionee incurs a
Termination of Employment for any reason other than death, Disability or
Retirement or for Cause, any Stock Option held by such optionee, to the extent
then exercisable, or on such accelerated basis as the Committee may determine,
may be exercised for the lesser of three months from the date of such
Termination of Employment or the balance of such Stock Option's term; provided
however, that if the optionee dies within such three-month period, any
unexercised Stock Option held by such optionee shall, notwithstanding the
expiration of such three-month period, continue to be exercisable to the extent
to which it was exercisable at the time of death for a period of 12 months from
the date of such death or until the expiration of the stated term of Termination
by Reason of Retirement. Unless otherwise determined by the Committee, if an
optionee's employment terminates by reason of Retirement, any Stock Option held
by such optionee may thereafter be exercised by the optionee, to the extent it
was exercisable at the time of such Retirement, or on such accelerated basis as
the Committee may determine, for a period of five years (or such shorter period
as the Committee may specify in the option agreement) from the date of such
termination of employment or until the expiration of the stated term of such
Stock Option, whichever period is the shorter; provided however, that if the
optionee dies within such period any unexercised Stock Option held by such
optionee shall, notwithstanding the expiration of such period, continue to be
exercisable to the extent to which it was exercisable at the time of death for a
period of 12 months from the date of such death or until the expiration of the
stated term of such Stock Option, whichever period is the shorter. In the event
of termination of employment by reason of Retirement, if an Incentive Stock
Option is exercised after the expiration of the exercise periods that apply for
purposes of Section 422 of the Code, such Stock Option will thereafter be
treated as a Nonqualified Stock Option.

 

(i)     Termination at or after a Change-in-Control. Notwithstanding the
foregoing, if an optionee incurs a Termination of Employment at or after a
Change-in-Control (as defined Section 10(b)), other than by reason of death,
Disability or Retirement, any Stock Option held by such optionee shall be
exercisable for the lesser of: (i) six months and one day from the date of such
Termination of Employment, and (ii) the balance of such Stock Option's term. In
the event of Termination of Employment, if an Incentive Stock Option is
exercised after the expiration of the exercise periods that apply for purposes
of Section 422 of the Code, such Stock Option will thereafter be treated as a
Nonqualified Stock Option.

 

(j)     Cashing Out of Stock Option. On receipt of written notice of exercise,
the Committee may elect to cash out all or part of the portion of the shares of
Common Stock for which a Stock Option is being exercised by paying the optionee
an amount, in cash or Common Stock, equal to the excess of the Fair Market Value
of the Common Stock over the option price multiplied by the number of shares of
Common Stock for which the Option is being exercised on the effective date of
such cash-out. Cash-outs pursuant to this Section 5(j) relating to Options held
by optionees who are actually or potentially subject to Section 16(b) of the
Exchange Act shall comply with the "window period" provisions of Rule 16b-3, to
the extent applicable, and, in the case of cash-outs of Nonqualified Stock
Options held by such optionees, the Committee shall use Fair Market Value.

 

9

--------------------------------------------------------------------------------

 

 

(k)     Change-in-Control Cash-Out. Notwithstanding any other provision of the
Plan, during the 60-day period from and after a Change-in-Control (the "Exercise
Period"), unless the Committee shall determine otherwise at the time of grant,
an optionee shall have the right, whether or not the Stock Option is fully
exercisable and in lieu of the payment of the exercise price for the shares of
Common Stock being purchased under the Stock Option and by giving notice to the
Corporation, to elect (within the Exercise Period) to surrender all or part of
the Stock Option to the Corporation and to receive cash, within 30 days of such
notice, in an amount equal to the amount by which the Change-in-Control Price
per share of Common Stock on the date of such election shall exceed the exercise
price per share of Common Stock under the Stock Option (the "Spread") multiplied
by the number of shares of Common Stock granted under the Stock Option as to
which the right granted under this Section 5(k) shall have been exercised;
provided however, that if the Change-in-Control is within six months of the date
of grant of a particular Stock Option held by an optionee who is an officer or
director of the Corporation and is subject to Section 16(b) of the Exchange Act,
no such election shall be made by such optionee with respect to such Stock
Option prior to six months from the date of grant. However, if the end of such
60-day period from and after a Change-in-Control is within six months of the
date of grant of a Stock Option held by an optionee who is an officer or
director of the Corporation and is subject to Section 16(b) of the Exchange Act,
such Stock Option shall be canceled in exchange for a cash payment to the
optionee, effective on the day which is six months and one day after the date of
grant of such Option, equal to the excess of the Fair Market Value of the Common
Stock over the option price multiplied by the number of shares of Common Stock
granted under the Stock Option.

 

(l)     $100,000 Per Year First Exercisable Limitation. Stock Options are not
treated as Incentive Stock Options, but are instead treated as Nonqualified
Stock Options, to the extent that the aggregate Fair Market Value of the Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by any optionee during any calendar year (under all plans of the
Corporation and its parent and subsidiary corporations) exceeds $100,000.

 

Section 6.     Stock Appreciation Rights

 

(a)     Grant and Exercise. Stock Appreciation Rights may be granted in
conjunction with all or part of any Stock Option granted under the Plan. In the
case of a Nonqualified Stock Option, such rights may be granted either at or
after the time of grant of such Stock Option. In the case of an Incentive Stock
Option, such rights may be granted only at the time of grant of such Stock
Option. A Stock Appreciation Right shall terminate and no longer be exercisable
upon the termination or exercise of the related Stock Option.

 

A Stock Appreciation Right may be exercised by an optionee in accordance with
Section 6(b) by surrendering the applicable portion of the related Stock Option
in accordance with procedures established by the Committee. Upon such exercise
and surrender, the optionee shall be entitled to receive an amount determined in
the manner prescribed in Section 6(b). Stock Options which have been so
surrendered shall no longer be exercisable to the extent the related Stock
Appreciation Rights have been exercised.

 

10

--------------------------------------------------------------------------------

 

 

(b)     Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions as shall be determined by the Committee, including the
following:

 

(i)     Stock Appreciation Rights shall be exercisable only at such time or
times and to the extent that the Stock Options to which they relate are
exercisable in accordance with the provisions of Section 5 and this Section 6;
provided however, that a Stock Appreciation Right shall not be exercisable
during the first six months of its term by an optionee who is actually or
potentially subject to Section 16(b) of the Exchange Act, except that this
limitation shall not apply in the event of death or Disability of the optionee
prior to the expiration of the six-month period.

 

(ii)     Upon the exercise of a Stock Appreciation Right, an optionee shall be
entitled to receive an amount in cash, shares of Common Stock or both equal in
value to the excess of the Fair Market Value of one share of Common Stock over
the option price per share specified in the related Stock Option multiplied by
the number of shares in respect of which the Stock Appreciation Right shall have
been exercised, with the Committee having the right to determine the form of
payment.

 

In the case of Stock Appreciation Rights relating to Stock Options held by
optionees who are actually or potentially subject to Section 16(b) of the
Exchange Act, the Committee:

 

(1)     may require that such Stock Appreciation Rights be exercised for cash
only in accordance with the applicable "window period" provisions of Rule 16b-3;
and

 

(2)     in the case of Stock Appreciation Rights relating to Nonqualified Stock
Options, may provide that the amount to be paid in cash upon exercise of such
Stock Appreciation Rights during a Rule 16b-3 "window period" shall be based on
the Fair Market Value.

 

(iii)     Stock Appreciation Rights shall be transferable only to permitted
transferees of the underlying Stock Option in accordance with Section 5(e).

 

(iv)     Upon the exercise of a Stock Appreciation Right, the Stock Option or
part thereof to which such Stock Appreciation Right is related shall be deemed
to have been exercised for the purpose of the limitation set forth in Section 3
on the number of shares of Common Stock to be issued under the Plan, but only to
the extent of the number of shares covered by the Stock Appreciation Right at
the time of exercise based on the value of the Stock Appreciation Right at such
time.

 

11

--------------------------------------------------------------------------------

 

 

Section 7.     Restricted Stock

 

(a)     Administration. Shares of Restricted Stock may be awarded either alone
or in addition to other Awards granted under the Plan. The Committee shall
determine the officers, employees or independent consultants to whom and the
time or times at which grants of Restricted Stock will be awarded, the number of
shares to be awarded to any participant (subject to the total number of shares
of Common Stock reserved and available for grant pursuant to Section 3), the
conditions for vesting, the time or times within which such Awards may be
subject to forfeiture and any other terms and conditions of the Awards, in
addition to those contained in Section 7(c).

 

The Committee may, prior to grant, condition vesting of Restricted Stock upon
the attainment of Performance Goals. The Committee may, in addition to requiring
satisfaction of Performance Goals, condition vesting upon the continued service
of the participant. The provisions of Restricted Stock Awards (including the
applicable Performance Goals) need not be the same with respect to each
recipient.

 

(b)     Awards and Certificates. Shares of Restricted Stock shall be evidenced
in such manner as the Committee may deem appropriate, including book-entry
registration or issuance of one or more stock certificates. Any certificate
issued in respect of shares of Restricted Stock shall be registered in the name
of such participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Award, substantially in the
following form:

 

"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Hecla Mining Company 2010 Stock Incentive Plan and a Restricted Stock Agreement.
Copies of such Plan and Agreement are on file at the offices of Hecla Mining
Company, 6500 N. Mineral Drive, Suite 200, Coeur d'Alene, Idaho 83815-9408.

 

The Committee may require that the certificates evidencing such shares be held
in custody by the Corporation until the restrictions thereon shall have lapsed
and that, as a condition of any Award of Restricted Stock, the participant shall
have delivered a stock power, endorsed in blank, relating to the Common Stock
covered by such Award.

 

(c)     Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions:

 

(i)     Subject to the provisions of the Plan (including Section 5(d)) and the
Restricted Stock Agreement referred to in Section 7(c)(vi), during the period,
if any, set by the Committee, commencing with the date of such Award for which
such participant's continued service is required (the "Restriction Period"), and
until the later of: (A) the expiration of the Restriction Period, and (B) the
date the applicable Performance Goals (if any) are satisfied, the participant
shall not be permitted to sell, assign, transfer, pledge or otherwise encumber
shares of Restricted Stock; provided, that the foregoing shall not prevent a
participant from pledging Restricted Stock as security for a loan, the sole
purpose of which is to provide funds to pay the option price for Stock Options.
Within these limits, the Committee may provide for the lapse of restrictions
based upon period of service in installments or otherwise and may accelerate or
waive, in whole or in part, restrictions based upon period of service or upon
performance; provided however, that in the case of Restricted Stock subject to
Performance Goals granted to a participant who is a Covered Employee, the
applicable Performance Goals have been satisfied.

 

12

--------------------------------------------------------------------------------

 

 

(ii)     Except as provided in this paragraph (ii) and Section 7(c)(i) and the
Restricted Stock Agreement, the participant shall have, with respect to the
shares of Restricted Stock, all of the rights of a stockholder of the
Corporation holding the class or series of Common Stock that is the subject of
the Restricted Stock, including, if applicable, the right to vote the shares and
the right to receive any cash dividends. If so determined by the Committee in
the applicable Restricted Stock Agreement and subject to Section 14(e) of the
Plan, (A) cash dividends on the class or series of Common Stock that is the
subject of the Restricted Stock Award shall be automatically deferred and
reinvested in additional Restricted Stock, held subject to the vesting of the
underlying Restricted Stock, or held subject to meeting Performance Goals
applicable only to dividends, and (B) dividends payable in Common Stock shall be
paid in the form of Restricted Stock of the same class as the Common Stock with
which such dividend was paid, held subject to vesting of the underlying
Restricted Stock, or held subject to meeting Performance Goals applicable only
to dividends.

 

(iii)     Except to the extent otherwise provided in the applicable Restricted
Stock Agreement and Sections 7(c)(i), 7(c)(iv) and 11(a)(ii), upon a
participant's Termination of Employment for any reason during the Restriction
Period or before the applicable Performance Goals are satisfied, all shares
still subject to restriction shall be forfeited by the participant.

 

(iv)     Except to the extent otherwise provided in Section 11(a)(ii), in the
event that a participant retires or such participant's employment is
involuntarily terminated (other than for Cause), the Committee shall have the
discretion to waive, in whole or in part, any or all remaining restrictions
(other than, in the case of Restricted Stock with respect to which a participant
is a Covered Employee, satisfaction of the applicable Performance Goals unless
the participant's employment is terminated by reason of death or Disability)
with respect to any or all of such participant's shares of Restricted Stock.

 

(v)     If and when any applicable Performance Goals are satisfied and the
Restriction Period expires without a prior forfeiture of the Restricted Stock,
unlegended certificates for such shares shall be delivered to the participant
upon surrender of the legended certificates.

 

(vi)     Each Award shall be confirmed by, and be subject to the terms of, a
Restricted Stock Agreement.

 

Section 8.     Performance Units

 

(a)     Administration. Performance Units may be awarded either alone or in
addition to other Awards granted under the Plan. The Committee shall determine
the officers, employees, or independent consultants to whom and the time or
times at which Performance Units shall be awarded, the number of Performance
Units to be awarded to any participant (subject to the total number of shares of
Common Stock reserved and available for grant pursuant to Section 3), the
duration of the Award Cycle and any other terms and conditions of the Award, in
addition to those contained in Section 8(b).

 

13

--------------------------------------------------------------------------------

 

 

The Committee may condition the settlement of Performance Units upon the
continued service of the participant, the attainment of Performance Goals, or
both. The provisions of such Awards (including the applicable Performance Goals)
need not be the same with respect to each recipient.

 

(b)     Terms and Conditions. Performance Units Awards shall be subject to the
following terms and conditions:

 

(i)     Subject to the provisions of the Plan and the Performance Units
Agreement referred to in Section 8(b)(vi), Performance Units may not be sold,
assigned, transferred, pledged or otherwise encumbered during the Award Cycle.
At the expiration of the Award Cycle, the Committee shall evaluate the
Corporation's performance in light of the Performance Goals for such Award to
the extent applicable, and shall determine the number of Performance Units
granted to the participant which have been earned and the Committee may then
elect to deliver: (A) a number of shares of Common Stock equal to the number of
Performance Units determined by the Committee to have been earned, or (B) cash
equal to the Fair Market Value of such number of shares of Common Stock to the
participant.

 

(ii)     Except to the extent otherwise provided in the applicable Performance
Unit Agreement and Sections 8(b)(iii) and 11(a)(iii), upon a participant's
Termination of Employment for any reason during the Award Cycle or before any
applicable Performance Goals are satisfied, the rights to the shares still
covered by the Performance Units Award shall be forfeited by the participant.

 

(iii)     Except to the extent otherwise provided in Section 11(a)(iii), in the
event that a participant's employment is terminated (other than for Cause), or
in the event a participant retires, the Committee shall have the discretion to
waive, in whole or in part, any or all remaining payment limitations (other
than, in the case of Performance Units with respect to which a participant is a
Covered Employee, satisfaction of any applicable Performance Goals unless the
participant's employment is terminated by reason of death or Disability) with
respect to any or all of such participant's Performance Units.

 

(iv)     A participant may elect to further defer receipt of the Performance
Units payable under an Award (or an installment of an Award) for a specified
period or until a specified event, subject in each case to the Committee's
approval and to such terms as are determined by the Committee (the "Elective
Deferral Period") and, if applicable, compliance with Section 409A and the
regulations issued under Section 409A. Subject to any exceptions adopted by the
Committee, such election must generally be made prior to commencement of the
Award Cycle for the Award (or for such installment of an Award).

 

14

--------------------------------------------------------------------------------

 

 

(v)     If and when any applicable Performance Goals are satisfied and the
Elective Deferral Period expires without a prior forfeiture of the Performance
Units, payment in accordance with Section 8(b)(i) hereof shall be made to the
participant.

 

(vi)     Each Award shall be confirmed by, and be subject to the terms of, a
Performance Unit Agreement.

 

Section 9.     Restricted Stock Units

 

(a)     Administration. Restricted Stock Units may be awarded either alone or in
addition to other Awards granted under the Plan. The Committee shall determine
the officers, employees, or independent consultants to whom and the time or
times at which Restricted Stock Units shall be awarded, the number of Restricted
Stock Units to be awarded to a participant (subject to the total number of
shares of Common Stock reserved and available for grant pursuant to Section 3),
and any other terms and conditions of the Restricted Stock Units, in addition to
those contained in Section 9(b).

 

(b)     Terms and Conditions. Restricted Stock Units shall be subject to the
following terms and conditions:

 

(i)     Each Restricted Stock Unit awarded to a participant under this Plan may
also be subject to such other provision as the Committee determines appropriate,
including without limitation, provisions for the forfeiture of and restrictions
on the sale, resale or other disposition of shares acquired under any Restricted
Stock Unit, provisions giving the Corporation the right to repurchase shares
acquired under any Restricted Stock Unit, and provisions to comply with federal
and state securities laws, underwritings or conditions as to the participant's
employment, and section 409A of the Internal Revenue Code.

 

(ii)     No Restricted Stock Unit shall be made more than ten years after the
date of the adoption of the Plan; provided, however, that the terms and
conditions applicable to any Restricted Stock Unit made within such period may
thereafter be amended or modified by mutual agreement between the Corporation
and the participant or such other persons as may then have an interest therein.

 

(iii)     A Restricted Stock Unit may also be granted or awarded under this Plan
and considered to be authorized and unissued shares or treasury shares as
provided in Section 3 of this Plan, and allocated to a Participant’s account
under the Hecla Mining Company Key Employee Deferred Compensation Plan. Such
Restricted Stock Units shall be accounted for under this Plan and shall reduce
the number of shares of Common Stock reserved and available for grant or an
Award under this Plan so that shares of Common Stock granted or awarded under
this Plan can be used by the Corporation to satisfy the obligations of the
Corporation under the Hecla Mining Company Key Employee Deferred Compensation
Plan.

 

15

--------------------------------------------------------------------------------

 

 

(iv)     Restricted Stock Units may be settled in cash or Common Stock, as
determined by the Committee. Restricted Stock Units shall be settled (i) no
later than March 15th of the year following the year in which the Restricted
Stock Unit is no longer subject to a substantial risk of forfeiture or (ii)
pursuant to a participant’s election to defer settlement of Restricted Stock
Units under the terms and conditions of the Hecla Mining Key Employee Deferred
Compensation Plan.

 

(v)     A holder of Restricted Stock Units shall not have voting, dividend, or
dividend equivalent rights or any other rights of a shareholder.

 

Section 10.     Change-in-Control Provisions

 

(a)     Impact of Event. Notwithstanding any other provision of the Plan to the
contrary but subject to the provisions of subsection (k) of Section 5, in the
event of a Change-in-Control:

 

(i)     Any Stock Options and Stock Appreciation Rights outstanding as of the
date such Change-in-Control is determined to have occurred, and which are not
then exercisable and vested, shall become fully exercisable and vested to the
full extent of the original grant; provided however, that, in the case of the
holder of Stock Appreciation Rights who is actually subject to Section 16(b) of
the Exchange Act, such Stock Appreciation Rights shall have been outstanding for
at least six months at the date such Change-in-Control is determined to have
occurred.

 

(ii)     The restrictions and deferral limitations applicable to any Restricted
Stock shall lapse, and such Restricted Stock shall become free of all
restrictions and become fully vested and transferable to the full extent of the
original grant.

 

(iii)     All Performance Units shall be considered to be earned and payable in
full, and any deferral or other restriction shall lapse and such Performance
Units shall be settled in cash as promptly as is practicable.

 

(iv)     Any restrictions or limitations applicable to any Restricted Stock
Units shall lapse and such Restricted Stock Units shall become free of all
restrictions and become transferable without restriction or limitation.

 

(b)     Definition of Change-in-Control. For purposes of the Plan, a
"Change-in-Control" shall mean the happening of any of the following events:

 

(i)     Any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act) (a "Person") becomes the "beneficial owner"
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either: (A) the then outstanding shares of common stock of the
Corporation (the "Outstanding Corporation Common Stock"), or (B) the combined
voting power of the then outstanding voting securities of the Corporation
entitled to vote generally in the election of directors (the "Outstanding
Corporation Voting Securities"); provided, however, that for purposes of this
Section     11(b),     the following     acquisitions     shall not constitute a
"Change-in-Control": (i) any acquisition directly from the Corporation or
approved by the "Incumbent Directors" (as defined in paragraph (ii) of this
subsection (b)), following which such Person owns not more than 40% of the
Outstanding Corporation Common Stock or the Outstanding Corporation Voting
Securities; (II) any acquisition by an underwriter temporarily holding
securities pursuant to an offering of such securities; (III) any acquisition by
the Corporation; (IV) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any corporation controlled
by the Corporation; (V) any acquisition pursuant to a transaction which complies
with clauses (A), (B) and (C) of paragraph (iii) of this subsection (b); or

 

16

--------------------------------------------------------------------------------

 

 

(ii)     Individuals who, as of the effective date of the Plan, constitute the
Board (such Board shall hereinafter be referred to as the "Incumbent Directors")
cease for any reason to constitute at least a majority of the Board; provided
however, that any individual who becomes a director subsequent to the effective
date of the Plan whose election, or nomination for election by the Corporation's
shareholders, was approved by a vote of at least a majority of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Corporation in which such person is named as a nominee
for director, without written objection to such nomination) shall be considered
as though such individual were an Incumbent Director; but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board; or

 

(iii)     Consummation of a reorganization, merger or consolidation (or similar
corporate transaction) involving the Corporation or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of the
Corporation, or the acquisition of assets or stock of another entity (a
"Business Combination"), in each case, unless, immediately following such
Business Combination, (A) more than 60% of, respectively, the then outstanding
shares of common stock and the total voting power of (I) the corporation
resulting from such Business Combination (the "Surviving Corporation"), or (II)
if applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 80% of the voting securities eligible to elect directors
of the Surviving Corporation (the "Parent Corporation"), is represented by
Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which such Outstanding
Corporation Common Stock or Outstanding Corporation Voting Securities, as the
case may be, were converted pursuant to such Business Combination), and such
beneficial ownership of common stock or voting power among the holders thereof
is in substantially the same proportion as the beneficial ownership of
Outstanding Corporation Common Stock and the voting power of such Outstanding
Corporation Voting Securities among the holders thereof immediately prior to the
Business Combination, (B) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation), is or becomes the beneficial owner, directly or indirectly,
of 30% or more of the outstanding shares of common stock and the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation), unless such acquisition is pursuant to a Business Combination that
is an acquisition by the Corporation or a subsidiary of the Corporation of the
assets or Stock of another entity that is approved by the Incumbent Directors,
following which such person owns not more than 40% of such outstanding shares
and voting power, and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Business Combination
were Incumbent Directors at the time of the Board’s approval of the execution of
the initial agreement providing for such Business Combination; or

 

17

--------------------------------------------------------------------------------

 

 

(iv)     The approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.

 

(v)     Notwithstanding the foregoing, a Change-in-Control of the Corporation
shall not be deemed to occur solely because any person acquires beneficial
ownership of 20% or more of the Outstanding Corporation Common Stock or
Outstanding Corporation Voting Securities as a result of the acquisition of
Outstanding Corporation Common Stock or Outstanding Corporation Voting
Securities by the Corporation which reduces the number of shares of Outstanding
Corporation Common Stock or Outstanding Corporation Voting Securities; provided,
that if after such acquisition by the Corporation such person becomes the
beneficial owner of additional shares of Outstanding Corporation Common Stock or
Outstanding Corporation Voting Securities that increases the percentage of
Outstanding Corporation Common Stock or Outstanding Corporation Voting
Securities beneficially owned by such person, a Change-in-Control of the
Corporation shall then occur.

 

(c)     Change-in-Control Price. For purposes of the Plan, "Change-in-Control
Price" means the higher of (i) the highest reported sales price, regular way, of
a share of Common Stock in any transaction reported on the New York Stock
Exchange Composite Tape or other national exchange on which such shares are
listed, such as The NASDAQ Stock Market LLC during the 60-day period prior to
and including the date of a Change-in-Control, or (ii) if the Change-in-Control
is the result of a tender or exchange offer or a Corporate Transaction, the
highest price per share of Common Stock paid in such tender or exchange offer or
Corporate Transaction; provided however, that (x) in the case of a Stock Option
which (A) is held by an optionee who is an officer or director of the
Corporation and is subject to Section 16(b) of the Exchange Act and (B) was
granted within 240 days of the Change-in-Control, then the Change-in-Control
Price for such Stock Option shall be the Fair Market Value of the Common Stock
on the date such Stock Option is exercised or deemed exercised and (y) in the
case of Incentive Stock Options and Stock Appreciation Rights relating to
Incentive Stock Options, the Change-in-Control Price shall be in all cases the
Fair Market Value of the Common Stock on the date such Incentive Stock Option or
Stock Appreciation Right is exercised. To the extent that the consideration paid
in any such transaction described above consists all or in part of securities or
other non-cash consideration, the value of such securities or other noncash
consideration shall be determined in the sole discretion of the Board.

 

Section 11.     Term, Amendment and Termination

 

The Plan will terminate ten (10) years after the effective date of the Plan.
Under the Plan, Awards outstanding as of such date shall not be affected or
impaired by the termination of the Plan.

 

The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration or discontinuation shall be made which would (i) impair the rights of
an optionee under a Stock Option or a recipient of a Stock Appreciation Right,
Restricted Stock Award, Performance Unit Award or Restricted Stock Unit
theretofore granted or made without the optionee's or recipient's consent,
except such an amendment made to cause the Plan to qualify for the exemption
provided by Rule l6b-3, or (ii) disqualify the Plan from the exemption provided
by Rule l6b-3. In addition, no such amendment shall be made without the approval
of the Corporation's stockholders to the extent such approval is required by law
or agreement.

 

18

--------------------------------------------------------------------------------

 

 

The Committee may amend the terms of any Stock Option or other Award theretofore
granted or made prospectively or retroactively, but no such amendment shall
impair the rights of any holder without the holder's consent except such an
amendment made to cause the Plan or Award to qualify for the exemption provided
by Rule l6b-3.

 

Subject to the above provisions, the Board shall have authority to amend the
Plan to take into account changes in law and tax and accounting rules, as well
as other developments and to grant Awards which qualify for beneficial treatment
under such rules without stockholder approval.

 

Section 12. Unfunded Status of Plan

 

It is intended that the Plan constitute an "unfunded" plan for incentive and
deferred compensation under the Code and Title I of the Employee Retirement
Income Security Act of 1974, as amended. The Committee may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver Common Stock or make payments; provided however, that,
unless the Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the "unfunded" status of the Plan.

 

Section 13. General Provisions

 

(a)     The Committee may require each person purchasing or receiving shares
pursuant to an Award to represent to and agree with the Corporation in writing
that such person is acquiring the shares without a view to the distribution
thereof. The certificates for such shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer.

 

Notwithstanding any other provision of the Plan or agreements made pursuant
thereto, the Corporation shall not be required to issue or deliver any
certificate or certificates for shares of Common Stock under the Plan prior to
fulfillment of all of the following conditions:

 

(i)     listing or approval for listing upon notice of issuance, of such shares
on the New York Stock Exchange, Inc., or such other securities exchange as may
at the time be the principal market for the Common Stock;

 

(ii)     any registration or other qualification of such shares of the
Corporation under any state or federal law or regulation, or maintaining in
effect any such registration or other qualification which the Committee shall,
in its absolute discretion upon the advice of counsel, deem necessary or
advisable; and

 

(iii)     obtaining any other consent, approval, or permit from any state or
federal governmental agency which the Committee shall, in its absolute
discretion after receiving the advice of counsel, determine to be necessary or
advisable.

 

19

--------------------------------------------------------------------------------

 

 

(b)     Nothing contained in the Plan shall prevent the Corporation or any
subsidiary or Affiliate from adopting other or additional compensation
arrangements for its employees.

 

(c)     Adoption of the Plan shall not confer upon any employee any right to
continued employment, nor shall it interfere in any way with the right of the
Corporation or any subsidiary or Affiliate to terminate the employment of any
employee at any time.

 

(d)     No later than the date as of which an amount first becomes includible in
the gross income of the participant for federal income tax purposes with respect
to any Award under the Plan, the participant shall pay to the Corporation, or
make arrangements satisfactory to the Corporation regarding the payment of, any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount. Unless otherwise determined by the
Corporation, withholding obligations may be settled with Common Stock, including
Common Stock that is part of the Award that gives rise to the withholding
requirement. The obligations of the Corporation under the Plan shall be
conditional on such payment or arrangements, and the Corporation and its
Affiliates shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the participant. The Committee may
establish such procedures as it deems appropriate, including making irrevocable
elections, for the settlement of withholding obligations with Common Stock.

 

(e)     Reinvestment of dividends in additional Restricted Stock at the time of
any dividend payment shall only be permissible if sufficient shares of Common
Stock are available under Section 3 for such reinvestment (taking into account
then outstanding Stock Options and other Awards).

 

(f)     The Committee shall establish such procedures as it deems appropriate
for a participant to designate a beneficiary to whom any amounts payable in the
event of the participant's death are to be paid or by whom any rights of the
participant, after the participant's death, may be exercised.

 

(g)     In the case of a grant of an Award to any employee of a Corporation
subsidiary, the Corporation may, if the Committee so directs, issue or transfer
the shares of Common Stock, if any, covered by the Award to the subsidiary, for
such lawful consideration as the Committee may specify, upon the condition or
understanding that the subsidiary will transfer the shares of Common Stock to
the employee in accordance with the terms of the Award specified by the
Committee pursuant to the provisions of the Plan.

 

(h)     The Plan and all Awards made and actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware,
without reference to principles of conflict of laws.

 

(i)     All awards and any amounts or benefits received or outstanding under the
Plan shall be subject to potential clawback, cancellation, recoupment,
rescission, payback, reduction, or other similar action in accordance with the
terms or conditions of any applicable Corporation clawback or similar policy or
any applicable law related to such actions, as may be in effect from time to
time, including the requirements of (i) Section 304 of the Sarbanes Oxley Act
and Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act; (ii) similar rules under the laws of any other jurisdiction; and (iii) any
policies adopted by the Corporation to implement such requirements. By
participating in the Plan, the participant shall be deemed to have acknowledged
and consented to the Corporation’s application, implementation, and enforcement
of any applicable Corporation clawback or similar policy that may apply to the
participant, whether adopted prior to or following the participant’s
commencement of participation in the Plan, and any provision of applicable law
relating to clawback, cancellation, recoupment, rescission, payback, or
reduction of compensation, and to have agreed that the Corporation may take such
actions as may be necessary to effectuate any such policy or applicable law,
without further consideration or action.

 

20

--------------------------------------------------------------------------------

 

 

Section 14.     Effective Date of Plan

 

The Plan shall be effective as of May 21, 2010, the date it is approved by at
least a majority of the shares of Common Stock of the Corporation present, in
person, or by proxy.

 

 

 

HECLA MINING COMPANY

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Phillips S. Baker, Jr.

 

 

 

President and CEO

 

 

 

21